DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	This action is in response to the preliminary amendments filed on 11/19/2019. Claims 1-15 are cancelled. Claims 16-31 are currently pending and have been examined.

Information Disclosure Statement
	The information Disclosure Statement filed on 11/19/2019 has been considered. An initialed copy of form 1449 is enclosed herewith.
	
	
Claim Objections
	Claim 16 is objected to because of the following informalities:

Claim 16 recites “A method use of the system according to claim 16…” it is unclear whether the claim is directed to a method or the system.

Appropriate correction is required.

	
Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 16, 17, 20, 21, and 29 contain the claim limitation “…means for generating the contrast line…”. These claims will be interpreted in light of the specification ¶ [0017]: The means for generating the visual contrast line which is mounted or arranged at a distance with respect to the at least one light source is preferably a screen made of a material which is non-transparent to the light emitted by the light source. 

Claims 18 and 19 also contain the limitation ““…means for generating the contrast line…” but provide the structure as described in the specification. 

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

Claims 23-25 contain the limitation “…evaluation unit…”

Claims 24 and 25 contain the limitation “…control unit…”

	These terms are not described in the specification with any structure of information that would allow one of ordinary skill in the art to determine their structure. Therefore, evaluation unit and control unit will be interpreted as including any software, hardware, or combination thereof 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Claims 23-25 contain the limitation “…evaluation unit…”

	Claims 24 and 25 contain the limitation “…control unit…”

	The specification and drawings are silent on what these units are and how they function. ¶ [0020] of the specification describes the interaction of the units with the system as a whole but does not disclose what the units are, e.g., hardware, software, or combination. Therefore, claims 23-25 are rejected under 35 U.S.C. §112(a) for failing to describe the evaluation and control units in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	For the purposes of this examination, the Examiner will interpret the evaluation unit and control unit as consisting of hardware or software or any combination thereof. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 23-25 contain the limitation “…evaluation unit…”

	Claims 24 and 25 contain the limitation “…control unit…”

	The specification and drawings are silent on what these units are and how they function. ¶ [0020] of the specification describes the interaction of the units with the system as a whole but does not disclose what the units are, e.g., hardware, software, or combination. Therefore, claims 23-25 are rejected under 35 U.S.C. §112(a) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	 For the purposes of this examination, the Examiner will interpret the evaluation unit and control unit as consisting of hardware or software or any combination thereof. Appropriate correction is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 16, 17, 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans, Jr. et al. (4,954,962, “Evans”)

	Regarding claims 16 and 28, Evans discloses a visual navigation and obstacle avoidance structured light system and teaches: 

A system for contactless determination of distance by use of a light intersection method comprising: (one embodiment of a mobile robot 10 comprising an electronic imaging device, such as a camera 12, and a plurality of structured beam projectors, i.e., light sources, namely an upper projector 14 and a lower projector 16. In accordance with the invention this optical configuration both detects and measures the position, i.e., a distance, of objects lying within or closely adjacent to the forward path of the robot 10. These objects might be obstacles such as furniture or pedestrians. The objects may also be reference surfaces, such as walls and door frames - See at least Col. 3, Ln. 42-52)

at least one light source, a means for generating a visual contrast line (Furthermore it should be realized that the planar radiation pattern may be formed by any of a number of suitable techniques including, but not limited to, providing a knife edged aperture, i.e., a means for generating a visual contrast line, focusing and/or collimating the beam with lens, or mechanically scanning either the source of radiation or a reflecting element - See at least Col. 5, Ln. 20-30) and a light detector, (a mobile robot, constructed and operated in accordance with one embodiment of the invention, which includes a camera, i.e., a light detector, having a downward pointing field of view and being disposed above two forwardly projecting structured beams of radiation, i.e., at least one light source - See at least Col. 3, Ln. 1-6) the means for generating a contrast line is positioned in a direct sequence and spaced apart from the light source, only air is present in a beam path of light from the at least one light source between the at least one light source and the means for generating a visual contrast line, (Only air is present between the light source and the means for generating a contrast line - See at least Fig. 2C)  the means for generating the contrast line has at least one first edge over which the emitted light radiates and by which a shadow of the edge is projected which corresponds to the contrast line which is adjacent to an illuminated region projected by the light source, and the light detector detects at least the contrast line and at least one light source, (The camera 12 generates a plurality of pixels, individual ones of which have a value indicative of an intensity of radiation incident upon a corresponding surface area of the camera radiation sensing device. The structured beams 14a and 16a which are projected by projectors 14 and 16, respectively, have the general form of a plane or slit of radiation disposed to intersect the field of view in a region most likely to be occupied by furniture, walls, pedestrians, or other obstacles - See at least Col. 3, Ln. 57-66) the means for generating a visual contrast line and the light detector are positioned on a mobile platform for detecting surroundings of the mobile platform for providing autonomous navigation of the mobile platform. (Referring now to FIG. 1a there is shown a side view of one embodiment of a mobile robot 10 comprising an electronic imaging device, such as a camera 12, and a plurality of structured beam projectors, namely an upper projector 14 and a lower projector 16. In accordance with the invention this optical configuration both detects and measures the position of objects lying within or closely adjacent to the forward path of the robot 10 - See at least Col.3, Ln. 42-50 and Fig. 1a; Examiner notes that the inventor’s use the term “mobile robot” as a synonym for an autonomous vehicle - See at least Col. 1, Ln. 16)

	Regarding claim 17, Evans further teaches: 

wherein the at least one light source, the means for generating a visual contrast light line and the light detector are fixedly arranged on a carrier and have a fixed spatial assignment to one another. (Referring now to FIG. 1a there is shown a side view of one embodiment of a mobile robot 10 comprising an electronic imaging device, such as a camera 12, and a plurality of structured beam projectors, namely an upper projector 14 and a lower projector 16. In accordance with the invention this optical configuration both detects and measures the position of objects lying within or closely adjacent to the forward path of the robot 10 - See at least Col.3, Ln. 42-50 and Fig. 1a)

	Regarding claim 18, Evans further teaches:

wherein the means for generating a visual contrast line is a screen which is non-transparent to the light and at least a first edge of the means for generating is rectilinear or structured. (Furthermore it should be realized that the planar radiation pattern may be formed by any of a number of suitable techniques including, but not limited to, providing a knife edged aperture, i.e., a means for generating a visual contrast line, focusing and/or collimating the beam with lens, or mechanically scanning either the source of radiation or a reflecting element - See at least Col. 5, Ln. 20-30)

	Regarding claim 19, Evans further teaches:

wherein the means for generating a visual contrast line is a screen which is non-transparent to the light and at least a first edge of the means for generating is rectilinear or structured. (Furthermore it should be realized that the planar radiation pattern may be formed by any of a number of suitable techniques including, but not limited to, providing a knife edged aperture, i.e., a means for generating a visual contrast line, focusing and/or collimating the beam with lens, or mechanically scanning either the source of radiation or a reflecting element - See at least Col. 5, Ln. 20-30)

	Regarding claim 20, Evans further teaches:

wherein the means for generating a visual line has at least one second edge over which the emitted light radiates, which is orthogonal or inclined with respect to the first edge. (Furthermore it should be realized that the planar radiation pattern may be formed by any of a number of suitable techniques including, but not limited to, providing a knife edged aperture, i.e., a means for generating a visual contrast line, focusing and/or collimating the beam with lens, or mechanically scanning either the source of radiation or a reflecting element - See at least Col. 5, Ln. 20-30; as shown in Fig. 2c the edges can be orthogonal to each other)

	Regarding claim 21, Evans further teaches:

wherein two light sources are disposed relative to one another with a spatial offset so that the contrast lines which are formed by separate illumination of the means for generating a visual contrast line with two light sources are not congruent. (Robot 30 has a plurality of structured light projectors including an upper projector 32, a lower projector 34, and a camera 36 which is disposed between the upper and lower projectors. Robot 30 further comprises a pair of structured light projectors 38 and 40 which are disposed on opposite sides of a camera 36 and in an elevated position there from - See at least Col.11, Ln.61-67 and Fig. 4 and 5)

	Regarding claim 22, Evans further teaches:

wherein the at least one light source is an LED, (In addition, and relating to projectors 14 and 16, infrared light emitting diodes (LEDs) are energy efficient and available at low cost - See at least Col. 5, Ln. 14-16) incandescent lamp or gas discharge lamp. (However, it should be realized that the invention may be practiced with any source, such as an incandescent lamp, laser, flashlamp or light emitting diode, having wavelengths which are efficiently detected by a radiation sensor - See at least Col. 5, Ln. 20-24)

	Regarding claim 23, Evans further teaches:

comprising an evaluation unit connected at least to the light detector via a wireless or wired signal line to evaluate light signals detected by the light detector (Robot 10 further comprises an image processor 18, i.e., an evaluation unit, which is coupled to the output of camera 12 - See at least Col. 33, Ln. 66-67) for the purpose of determining the distance from the projected contrast line. (A cylindrical coordinate system can be employed for plotting the position of objects with respect to the robot as illustrated in FIG. 3b, the origin of the coordinate system being the center of the robot. R is the distance or range from the center of the robot to the object and Theta is the angle to the object - See at least Col. 10, Ln. 12-17)

	Regarding claim 24, Evans further teaches:

wherein the light detector transmits signals when light is detected to an evaluation and a control unit disposed on the mobile platform, (Robot 10 further comprises an image processor 18, i.e., an evaluation unit, which is coupled to the output of camera 12 - See at least Col. 33, Ln. 66-67) and the evaluation and control unit generates control signals based on signals from the detector which are used to drive and navigate the mobile platform. (An output of image processor 18 which is expressive of position information relating to objects within the FOV of camera 12 may be supplied, via an RS-232 or parallel data link, to a navigation control processor 20 which derives navigation data based upon the perceived image of the environment. Such data may be employed to steer the robot down a straight path or may be employed to alter the path of the robot in order to avoid an obstacle within the path of the robot - See at least Col. 4, Ln. 34-42)

	Regarding claim 25, Evans further teaches: 

wherein the evaluation and control unit generates the control signals based (Step (d) above involves directing the robot 10 along a path which avoids obstacles or which corresponds in a prescribed reference frame to visually measured objects - See at least Col. 9, Ln. 31-33) on at least one of a predefined surroundings model and a surroundings model generated by the system. (Step (b) above, inferring position within the environment from image position, exploits the fixed mounting of the camera 12 and projectors 14 and 16. Illumination of a particular pixel within the image for a particular projector output implies a unique position within the environment of an object reflecting the structured radiation, i.e., a model generated by a system. Each of these unique pixel related positions may be precalculated and stored in the lookup tables 18F and 18G, i.e., a predefined surrounding model, to enhance real-time operation or each position may be calculated as an illuminated pixel is detected - See at least Col. 8, Ln. 25-37; Examiner notes that the specification is silent on what defines a “model”. Therefore, any representation of an environment may be interpreted as a model. - See at least ¶ [0020])

	Regarding claim 26, Evans further teaches: 

wherein the mobile platform is configured as a floor cleaning robot. (Commercial applications of mobile robots in the service sector include floor cleaning, aids to the handicapped, hospital delivery systems, mail carts, and security - See at least Col. 1, Ln. 62-67)

	Regarding claim 27, Evans further teaches:

performing pattern recognition of three-dimensional fixed or moving objects. (In accordance with the invention this optical configuration both detects and measures the position of objects lying within or closely adjacent to the forward path of the robot 10. These objects might be obstacles such as furniture or pedestrians. The objects may also be reference surfaces, such as walls and door frames - See at least Col. 3, Ln. 46-52)

	Regarding claim 29, 

wherein the light emitted by the light source impinges directly, along an air path, on the means for generating the contrast line and partially emits over the means for generating and projects an edge shadow onto an object spaced apart from the means for generating the contrast line in the surroundings. (Furthermore it should be realized that the planar radiation pattern may be formed by any of a number of suitable techniques including, but not limited to, providing a knife edged aperture, i.e., a means for generating a visual contrast line, focusing and/or collimating the beam with lens, or mechanically scanning either the source of radiation or a reflecting element - See at least Col. 5, Ln. 20-30;)

	Regarding claim 30, Evans further teaches: 

comprising detecting at least two images by use of the light detector which are detected based on the light intersection method, with one image depicting surroundings in an unilluminated state, that is not illuminated with light from the light source and the other image depicts the surroundings in an unilluminated state, with the contrast line and both images are evaluated by way of a difference image method. (Another technique to improve signal to noise ratio while conserving energy is to acquire two images in quick succession, one flashed and one non-flashed, and then to subtract on a pixel-by-pixel basis the brightness values of the non-flashed image from those of the flashed image. This technique is known in the art as image subtraction and results in the reflected pattern due to the structured radiation projector being emphasized - See at least Col. 5, Ln. 53-61)

	Regarding claim 31, Evans further teaches:

wherein the light intersection method uses at least two images detected by the light detector, with one image depicting the surroundings in a state illuminated by a first light source with a first contrast line and the second image depicts the surroundings in a state illuminated by a second light source with a second contrast line, wherein both light sources are spatially separated by a distance from one another and are arranged with the first and second contrast lines being oriented with a predefined spacing with respect to one another and both images are evaluated by use of a difference image method. (Two horizontal radiation stripes projected alternatively and viewed in consecutive images, which project at approximately ankle level and chair seat level, have been found to be useful for indoor navigation to detect low and medium height obstacles within the environment - See at least Col. 6, Ln. 45-49)

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        



/C.L.C./Examiner, Art Unit 3662